In an action inter alia to declare that the defendant Sherwood Village Cooperative "C”, Inc., waived a certain option to purchase plaintiffs’ stock, (1) plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County, entered December 17, 1975, as denied their motion for partial summary judgment and granted the branch of defendants’ cross motion which sought summary judgment dismissing the complaint as against defendant Guirdanella and (2) defendant Sherwood Village appeals from so much of the said order as denied the branch of defendants’ cross motion which sought summary judgment dismissing the complaint as against it. Order affirmed, without costs or disbursements, on the memorandum decision of Mr. Justice Ruskin at Special Term. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.